internal_revenue_service number release date index number --------------------------- ------------------------------------------------- ------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b1 plr-149291-06 date date ------------ -------------------- --------------------------- ----------------------- legend x state d1 dear --------------- by x’s authorized representative requesting a ruling under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_301_7701-3 to be classified as a corporation for federal tax purposes facts an association_taxable_as_a_corporation under sec_301_7701-3 at the time of incorporation however due to inadvertence form_8832 entity classification election was not timely filed law and analysis this letter responds to a letter dated date submitted on behalf of x x was formed in state on d1 x intended to make an election to be classified as sec_301_7701-1 provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 sec_301_7701-3 provides that a business_entity that is not classified plr-149291-06 as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301 sec_301_7701-3 provides that except as provided in sec_301 b unless the entity elects otherwise a domestic eligible_entity is a partnership if it has two or more members or disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided in sec_301_7701-3 by filing a form_8832 with the service_center designated on form_8832 sec_301_7701-3 provides that the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 sets forth the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts submitted and the representations made we conclude that conclusion the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to elect to be classified as an association_taxable_as_a_corporation for federal_income_tax purposes effective d1 the election should be made by filing form_8832 with the appropriate service_center a copy of this letter should be attached to the election plr-149291-06 except as specifically set forth herein we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code internal_revenue_code provides that it may not be used or cited as precedent letter is being sent to your authorized representatives this ruling is directed only to the taxpayer requesting it sec_6110 of the in accordance with the power_of_attorney on file with this office a copy of this sincerely william p o’shea associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
